Citation Nr: 1518991	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2014, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

The Veteran has presented evidence that he is not able to maintain employment due to service-connected PTSD and that he may also be in protected employment.  A claim for TDIU is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, and is before the Board.


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD symptoms do not more nearly approximate the criteria for total occupational and social impairment.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for service-connected PTSD have not been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified most recently in November 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal in March 2011 and February 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran asserts that his service-connected PTSD is more disabling than compensated by the 70 percent disability rating currently assigned.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In the current appeal, the Veteran's service-connected PTSD is rated 70 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The General Rating Formula for Mental Disorders provides that a 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA considers psychiatric disabilities based using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A June 2010 VA mental health treatment note shows that the Veteran did not show suicidal ideations or have any psychiatric hospitalizations.  He reported having difficulty maintaining employment.  He was assessed with a GAF score of 40.

An October 2010 letter from the Veteran's VA psychiatrist, Dr. R.M., reports that the Veteran was diagnosed with PTSD.  Dr. R.M. noted symptoms of nightmares, flashbacks, emotional numbing, increased startled reflex, hyper-arousal, high levels of depression, memory disturbances, and intrusive thoughts.  The Veteran was determined to be socially, occupationally, and interpersonally impaired due to the chronic nature of PTSD symptoms.  Dr. R.M. also noted that the Veteran had displayed grossly inappropriate behavior.

A March 2011 VA PTSD examination report shows that the Veteran was diagnosed with PTSD and assigned a GAF of 40.  Mental status examination showed that the Veteran's facial expressions conveyed depression and anxiety.  He was fidgety and bounced his leg through the entire interview.  His mood was noted as anxious, guarded, dysphoric, and irritability.  His thought processes were linear and goal directed.  No active evidence of homicidal or suicidal ideations were displayed.  Hallucinations were noted to be present.  The examiner reported that the Veteran's symptoms affected his performance in anger control, employment, family role functioning, interpersonal relationships, and impaired his ability to engage in recreational or leisurely pursuits.  The Veteran was found to be able to perform basic activities of daily living, but reported difficulty in finishing projects and completing things.  The examiner noted that the Veteran's PTSD caused impairment in occupational, social, work, and family relationships.  Symptoms noted included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory problems, flattened affect, and disturbances of motivation and mood.  The Veteran was also found to have impaired impulse control that forced him to be sent home from work due to outbursts.  The Veteran did not engage in family role functioning with regard to his wife, children, or grandchildren.  The examiner reported that the Veteran did not pose a danger to himself or anyone else at that time and that his prognosis was guarded.  

An April 2012 letter from Dr. R.M. reported that the Veteran continued to have marked impairment in the domains of his personal, family, and work spheres due to PTSD.  Dr. R.M. also noted symptoms such as nightmares, flashbacks, emotional withdrawal, isolation, and memory disturbances.  The Veteran was noted to have constant difficulty with high levels of anger and irritability leading to confrontation and frequent write-ups at work.  Dr. R.H. concluded the letter by reporting that the Veteran's PTSD symptoms had worsened over time and caused him to be totally and permanently disabled.  

A February 2013 PTSD VA examination report shows that the Veteran was diagnosed with PTSD and assigned a GAF score of 41.  The Veteran reported that he was married to his current wife for 30 years, but they had not slept in the same bedroom for two to three years.  He reported that he got along fine with his grandchildren and tried to not let them see his mood.  The Veteran reported that his social involvement consisted of going to Denny's once a month with friends that were Veterans and attending his grandson's wrestling matches.  The Veteran was employed for the past 10 years with the same company as an equipment operator.  He reported difficulty with younger co-workers.  He endorsed pervasive irritability and difficulty managing his impulses that led him to react verbally at work.  He had been written up multiple times for aggressive behavior.  The Veteran reported that he did not get along well with others and was barely hanging on to his job.  The examiner noted that the Veteran was independent for all basic activities of daily living.  The Veteran's symptoms of PTSD were noted to be depressed mood, anxiety, suspiciousness, panic attacks more than once per week, hypervigilance, chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and suicidal ideations.  The Veteran reported hallucinations of hearing and seeing tanks all the time.  The examiner's categorization of functional impairment was noted as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  

A March 2013 letter from Dr. R.M. noted that the Veteran continued to suffer from marked nightmares, sleep disturbances, flashbacks, emotional withdrawal, isolation, high levels of irritability, anger, hypervigilance, memory disturbances, hyperarousal, and crowd avoidance.  The Veteran was found to have frequent write-ups from work and was planning to leave the workforce due to becoming unemployable.  Dr. R.H. reported that the Veteran had marked impairment in the family, social, and work domains, with his PTSD symptoms having rendered him unemployable.  

A March 2013 VA mental health treatment note shows that the Veteran was emotionally withdrawn and isolative.  The Veteran noted more confrontations at work which resulted in write ups.  He reported no suicidal thoughts.

A June 2013 VA hospital discharge summary reported that the Veteran was admitted secondary to suicidal and homicidal ideations with worsening PTSD symptomatology.  He reported an increased impairment with both family and work relationships.  The Veteran reported that he was being pushed out of his job by younger workers and was concerned about losing his job.  He reported confrontations with colleagues and supervisors.  The Veteran reported thoughts of harming his supervisor, but denied a plan or intent to do so.  He reported being angry all the time with difficulty relaxing.  Symptoms reported included sleep impairment, nightmares, flashbacks, and low mood with an occasional suicidal thought.  He denied any plan to hurt himself.  The Veteran reported that his relationship with his wife had been difficult due to his PTSD symptoms and that they slept in separate rooms due to his night time aggravation.  The Veteran reported isolating himself most of the time at home by working alone in the garage or going camping alone.  The Veteran was assigned a GAF score of 50.

A June 2014 letter from Dr. R.M. reported that the Veteran continued to suffer marked nightmares, flashbacks, intrusive thoughts, hyperarousal, hypervigilance, emotional withdrawal and isolative behavior.  The Veteran displayed more grossly inappropriate behavior, irritability, and had more triggers that caused impairment with work and family relationships.  Dr. R.M. noted that the Veteran was totally and permanently disabled due to the chronicity and severity of the PTSD.  

A June 2014 VA mental health treatment letter showed that the Veteran reported living in a van due to family stress, isolative behavior, and emotional withdrawal.  He reported not sleeping well and checking the perimeter of his house.  He also reported that he was experiencing more symptoms than usual.  Medical personnel reported that he was not on a higher dosage of Fluoxetine.  Frequent write-ups due to missed worked, insubordinate, and irritability were reported.  The Veteran reported seeing images that were disturbing to him such as dead bodies.  No thoughts of suicide were noted.  

At the November 2014 Board hearing, both the Veteran and spouse testified to worsening symptoms of PTSD.  The Veteran's spouse stated that the Veteran was continuing to further isolate himself from his family, staying in his room for most of the day and only coming out for food.  The Veteran reported that he was having more issues at work due to PTSD that also forced him to use sick, vacation, and unpaid leave for days he could not finish the workday.  He also submitted a payroll report that showed he had used 25 days of sick and vacation leave and missed parts of 14 other days using unpaid personal leave and unpaid sick leave since January 2014.  

A December 2014 Disability Benefits Questionnaire (DBQ) for PTSD completed by Dr. R.M. diagnosed the Veteran with PTSD and assigned a GAF score of 40.  Dr. R.M. indicated that the Veteran's PTSD caused total occupational and social impairment directly attributable to the disability.  Dr. R.M. noted the Veteran had marital discord, recent frequent employment write ups for behavior, and use of leave without to pay as example of impairments of the Veteran's occupational and social functioning.  Symptoms identified consisted of sleeping impairments, irritability or outburst, difficulty concentrating, hypervigilance, exaggerated started response, flattened affect, illogical speech, difficulty in understand complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings, impair impulse control, suicidal ideations, grossly inappropriate behavior, persistent danger of hurting himself or others, neglect of personal appearance, and intermittent inability to perform activities of daily living.  

In reviewing the evidence of record, to include medical records and examination reports, and testimony and written statements provided by the Veteran, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's PTSD during the entire appeal period.  The Board finds that the 100 percent rating is not proper because while the evidence of record may include medical opinions that the Veteran's PTSD results in total social impairment, the preponderance of the evidence is against a finding that total occupational impairment is shown.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptoms are severe and consist of the persistence of isolating behavior, grossly inappropriate behavior, hallucinations, depression, nightmares, sleep disturbances, anger, irritability, intensive intrusive thoughts, emotional detachment from others, avoidance of feelings and personal relationships, the Board finds that he is not entitled to a 100 percent rating for his PTSD because total occupational impairment is not shown by the evidence of record.  The record indicates that he receives ongoing evaluation and therapy for relevant symptoms and medication with a prognosis noted as guarded.  Further, the record shows that the Veteran's PTSD symptoms have consistently been described as chronic and severe.  The Board acknowledges the Veteran's VA psychiatrist that has an extensive history of treating the Veteran for PTSD, has consistently provided letters in support of the Veteran's claim that support a finding of total occupational and social impairment.  However, the pertinent evidence shows that the Veteran is still employed as an equipment operator.  While the evidence shows that he has missed several days of work and some partial days, he remains employed, which means that he is not totally occupationally impaired.  While there is testimony and evidence submitted in support of his claim indicated that he may be in a protected work environment or sheltered workshop due to his Veteran status, that factor would be more properly considered in a claim for TDIU, which allows for consideration of the type of employment.  More development regarding that claim is required and is discussed below.  The Board notes the Veteran has also testified and submitted supporting evidence that shows he has used vacation leave, sick leave, and unpaid leave due to PTSD symptoms, but that he still remains employed with his current employer. 

The Board is cognizant the Veteran's increasingly isolative behavior of living in a van for a time, staying in his room during the weekends, and spending time camping alone, considered with the Veteran's other PTSD symptomology, may shows that those symptoms more closely approximated with a total occupational and social impairment.  But, an increased rating of 100 percent cannot be assigned don social impairment alone, and requires a factual showing of total occupation and social impairment.  Because the Veteran remains employed, the Board finds that total occupational impairment is not shown.  

The Board acknowledges that the Veteran has not displayed persistent delusions, intermittent inability to perform activities of daily living, a disorientation to time or place or memory loss or other symptoms on psychiatric evaluations listed to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  While a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's VA psychiatrist Dr. R.M. and VA examiners, the Board finds that a 100 percent disability rating for his PTSD is not warranted for the entirety of the appeal period.  

The Board acknowledges that the GAF scores assigned during the appeal period ranging from 40 to 41 are reflective of symptoms consistent with a disability rating of the 100 percent rating that the Veteran contends is warranted.  The Global Assessment of Function (GAF) is a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The Board notes that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue. Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  Here, the extent and severity of the Veteran's actual PTSD symptoms reported and shown during the entire appeal period may more nearly approximate total occupational and social impairment, the evidence of record does not support that determination, as the Veteran is not totally occupationally impaired as he is employed.  Therefore, the Board finds that a rating in excess of 70 percent is not warranted during any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does show that the Veteran was hospitalized once for his PTSD in June 2013 but there have been no frequently hospitalizations for his PTSD.  While, the Board notes that in 2014 there has been objective evidence of interference with employment that PTSD has caused.  The interference is that which is anticipated by the rating criteria for 70 percent that specifically notes difficulty adapting to stressful circumstances at work and occupational impairment with deficiencies at work.  The Veteran remains employed, despite disciplinary infractions and the use of leave for those days he is unable to work.  Even though the Veteran has missed worked and has difficulty interacting with his colleagues, he has still been retained with his current employer.  Moreover, the Board will request additional development to consider the Veteran's employability on remand of the claim for TDIU.  The Board finds that the mental disorder rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms more than currently shown by the evidence.  Therefore, the disability picture for his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder is denied.




REMAND

The Board finds that the record has raised an inferred claim for a TDIU rating.  The Veteran has contended that due to his service-connected PTSD, he has been unable to obtain or maintain employment or in the alternative that he is employed in a protected work environment due to his Veterans status.  Therefore, the Board finds that additional development is required to ascertain the Veteran's income level and whether or not he is employed in a protected work environment or sheltered workshop, or marginally employed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pertaining to a claim for TDIU and VA Form 21-8940 and ask him to complete and return the form.  Ask the Veteran to supply any evidence in support of the TDIU claim to include work history, salary information, and a statement regarding his assertion that he may be in a protected work environment, or sheltered workshop due to his Veterans status.

2.  Then, readjudicate the TDIU claim to include consideration of whether the Veteran is employed in a protected work environment or sheltered workshop or is marginally employed.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


